DETAILED ACTION
	The following action is in response to the election filed for application 17/199,717 on November 4, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 4, 2022.
	Applicant argues that there would not be a significant burden upon the examiner if all of the species were searched for during prosecution.  It can be shown, however, that the different control variables would require searches in different areas as well as distinct text searches.  Applicants arguments have been considered, but are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 11, it is understood from claim 1, that “the engine start limit” is a speed at which the engine can be started.  It is unclear how “the engine start limit comprises a difference in rotational speed between the electric machine and the engine?”  Applicant is essentially claiming that the electric machine is maintained at a speed above the difference between the speed of the electric machine and the engine (Nem > Nem – Ne?).  This probably also occurs in claim 19.  Both claims will be treated as best understood.  

Claim Objections
Claim 13 is objected to because of the following informalities:  on line 8, the limitation of “the hybrid electrode vehicle” should be replaced with “the hybrid electric vehicle.”  Appropriate correction is required.
	Please Note:  this problem also occurs in claims 5-8 as well as claim 17 (all currently withdrawn, but if rejoined, would need correcting).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki ‘635.  With regard to claim 1, Suzuki teaches a method of controlling a hybrid-electric vehicle, the method comprising: determining that a slow-down condition of the hybrid-electric vehicle comprises a reduction in speed of the hybrid-electric vehicle that is greater than or equal to a threshold S100 (deceleration > 0); modifying transmission shifting points in a regenerative braking mode to rotate an electric machine of the hybrid-electric vehicle above an engine start limit S105;S105 (Np (speed of electric machine) x GEAR RATIO > LOWER LIMIT); and in response to receiving an indication of an end of the slow-down condition S103=NO, causing rotation of the electric machine above the engine start limit to trigger starting an engine of the hybrid-electric vehicle S104;Col. 6, lines 34-46 (if the end of the slow down, and Np X GR > LOWER LIMIT; and accelerator is pressed).  With regard to claim 2, Suzuki teaches the method, 
further comprising disengaging an output of the engine from the transmission by opening an engine clutch 14a disposed between the engine and the electric machine S107).  With regard to claim 10, Suzuki teaches the method, wherein the transmission is down-shifted multiple times when operated in accordance with the modified transmission shifting points in order to maintain rotation of the electric machine above the engine start limit S105; S103; S102.  With regard to claim 11 (as best understood), Suzuki teaches the method, wherein the engine start limit is the speed at which an engine can be restarted (LOWER LIMIT).  With regard to claim 19, Suzkuki teaches a vehicle control system for a hybrid-electric vehicle, the vehicle control system comprising a processing device and instructions that are executable by the processing device to cause the vehicle control system to: determine that the hybrid vehicle is encountering a slow-down condition S100; and remove the hybrid vehicle from a first driving mode, in which the controller is configured to control a clutch 14a to engage a mechanical output of an engine with an input shaft of an electric machine when a rotational speed of an electric machine (Np x GR) is greater than or equal to a predetermined engine start limit (LOWER LIMIT), and place the hybrid vehicle into a regenerative braking mode S100, in which a transmission is controlled such that the rotational speed of the electric machine is above the predetermined engine start limit without the output of the engine being engaged with the input shaft (S107; Col 8, lines 22-36; Col. 6, line 35; clutch is opened while Np X GR > LOWER LIMIT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki ’635.  With regard to claim 12, Suzuki teaches the method, wherein the engine start limit is (e.g. 1000 rpm), but lacks the specific teaching  wherein the engine start limit is greater than or equal to 1500 revolutions per minute.  It would have been obvious to one of ordinary skill before the effective filing date of the subject invention to modify the engine start limit to be greater than or equal to 1500 in order to reduce a chance of the falling below the engine start limit before startup or to accommodate an engine with an engine start limit of 1500rpm.  Also, it has been held that discovering an optimum vlaue of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Allowable Subject Matter
Claims 13-16 and 18 are allowed.
Claims 3-4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the method as claimed, and particularly wherein in response to receiving the indication of the end of the slow-down condition, determining that the electric machine is rotating above the engine start limit, and in response to determining that the engine is rotating above the engine start limit, up- shifting the transmission to cause the rotational speed of the electric machine to drop below the engine start limit, and including the remaining controls of claim 3.  The present invention also particularly includes the method, wherein the indication of an end of the slow-down condition comprises a release of the brake pedal, and including the remaining controls of claim 9.  The present invention also particularly includes the method wherein while the engine clutch is disengaged, determining that a rotational speed of an electric machine is greater than or equal to an engine start limit; engaging the engine clutch to start the engine and provide torque from the engine to the transmission; in response to determining that a slow-down condition of the hybrid electrode vehicle comprises a reduction in speed of the hybrid-electric vehicle that is greater than or equal to a threshold, modifying transmission shifting points in a regenerative braking mode to rotate the electric machine above the engine start limit; and in response to receiving an indication of an end of the slow-down condition, causing rotation of the electric machine above the engine start limit to trigger starting the engine, and including the remaining controls of claim 13.

Suggestions for Applicant
If applicant amends claim 1 to include the limitations from a dependent claim that has been noted as having allowable subject matter, claims 5-8 will be rejoined (also after applicant amends claims 5-8 to correct the minor informalities noted above). 
It is suggested applicant cancel claim 11 and change the dependency of claim 12 to be upon claim 1.  
If the application is in condition for allowance, claim 17 will also be rejoined (after applicant amend the claim to correct the minor informality noted above).
If applicant amended claim 19 to be similar to claim 13, claim 12 would be rejoined.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi ‘144 has been cited to show a similar method comprising:  detecting a slow-down condition S1 and entering regenerative braking; shutting off the engine S2; and shifting the transmission so the speed of the electric machine will remain at a maximum speed S3.  
Colvin ‘609 has been cited to show a similar method comprising: an engine 14, clutch 26, electric machine 18, transmission 24, wherein upon a slow-down condition 204, the transmission is shifted to keep the speed of the electric machine above a threshold speed 220.
Nefcy ‘895 has been cited to show a similar method comprising:  an engine 20, clutch 32, electric machine 30, transmission 50, wherein during a regenerative braking control, the shift points are modified to keep the speed of the electric machine higher (Col. 5, lines 19-23).
Kuang ‘744 has been cited to show a similar method wherein various determinations of a slow-down condition comprise gradient (Fig. 3), traffic (Fig. 5) and a deceleration being greater than a threshold (Fig. 7).
Riegger ‘595 has been cited to a hybrid vehicle wherein when a speed differential between an engine and electric machine is greater than a threshold when the engine is off E2, the engine is restarted and the clutch KO is engaged E4.

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 23, 2022